United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.A., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Lake Mary, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-1420
Issued: December 15, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On June 27, 2016 appellant filed a timely appeal from a June 6, 2016 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant has established a recurrence of disability commencing
November 6, 2015, causally related to accepted head and cervical spine injuries.
FACTUAL HISTORY
OWCP accepted that on April 8, 2013 appellant, then a 55-year-old clerk, sustained
postconcussion syndrome, post-traumatic headache, cervicocranial syndrome, intervertebral disc
disorder with myelopathy, and herniated discs at C3-4, C4-5, C5-6, and C6-7 when a metal
1

5 U.S.C. § 8101 et seq.

container door became unlatched and struck the left side of her head. The employing
establishment issued an authorization (Form CA-16) for appellant to seek medical treatment
immediately after the injury. Appellant stopped work on the date of injury and received
continuation of pay through May 23, 2013.
Dr. William E. Dalton, attending Board-certified family practitioner, noted examining
appellant on April 9, 2013 for complaints of vision changes in her left eye following a head
injury.2 He released her to work as of May 2, 2013.
Dr. Mark. I. Sharfman, an attending Board-certified neurologist, provided a May 20,
2013 report diagnosing post-traumatic headache due to activation of the trigeminal and greater
occipital nerves, postconcussion syndrome, and post-traumatic cervicocranial syndrome. He
held appellant off work and prescribed medication.
On June 12, 2013 appellant accepted a job assignment as a modified clerk, with no
climbing, and lifting and carrying limited to 10 pounds. She returned to work in the modified
position shortly after accepting the job offer. Appellant had intermittent work absences due to
headaches and medication side effects. She participated in cognitive behavioral therapy sessions
and physical therapy.
Dr. Sharfman provided periodic reports from July 25 to September 25, 2013, holding
appellant off work intermittently for severe headaches due to post-traumatic trigeminal nerve
trauma. He continued to restrict appellant from lifting or carrying more than 10 pounds. On
October 29, 2014 Dr. Sharfman noted that appellant resumed full-duty work but she continued to
have acute headaches. He later found that appellant had reached maximum medical
improvement by April 13, 2015. Dr. Sharfman provided periodic reports through June 25, 2015
finding appellant able to perform full duty although her headaches continued.
Dr. Robert R. Reppy, an attending osteopath specializing in family medicine, followed
appellant beginning on September 8, 2014. In reports through July 10, 2015, he diagnosed posttraumatic headaches, herniated cervical discs, and postconcussion syndrome that intermittently
disabled appellant from work.3 As of September 23, 2015, Dr. Reppy limited appellant to
working eight hours a day with no overtime, directing that she be allowed to leave work if her
headaches became severe. He explained in a September 25, 2015 report that overtime work
increased appellant’s head and neck pain.
On November 24, 2015 appellant claimed wage-loss compensation beginning
November 6, 2015 (Form CA-7). She did not return to work. OWCP developed the claim as
one for recurrence of disability.

2

On April 23, 2013 Dr. Victor Thomas, an attending Board-certified ophthalmologist, found no pathology related
to the April 8, 2013 injury.
3

Appellant sustained a left wrist contusion at work on August 7, 2015. She filed a separate claim for the injury.

2

In a November 6, 2015 report, Dr. Reppy held appellant off work for four weeks. He
alleged that appellant had been made to work outside of her restrictions by working more than
eight hours a day, causing increased headaches.
In a December 7, 2015 letter, OWCP advised appellant of the type of additional evidence
needed to establish her claim for a recurrence of disability, including medical evidence
establishing a spontaneous worsening of the accepted conditions. It afforded appellant 30 days
to submit such evidence.
In response, appellant provided a December 4, 2015 report from Dr. Reppy noting
continued cervical spine pain, daily headaches, and continued limited cervical motion and
paraspinal spasticity. He prescribed medication.
By decision dated January 12, 2016, OWCP denied appellant’s claim for recurrence of
disability, finding that she had not alleged or established withdrawal of her modified-duty
position, or that the accepted conditions had spontaneously worsened such that she was no longer
able to perform the modified position.
In a March 16, 2016 letter, appellant requested reconsideration, explaining that the
modified position had aggravated her symptoms and that she had returned to her original date-ofinjury position on her own initiative.4 She explained in a December 14, 2015 affidavit that she
was forced to work overtime on September 4, 7, 11, 17, and October 12, 2015, in violation of
Dr. Reppy’s restriction limiting her to working eight hours a day. Appellant alleged that because
her modified position required lifting tubs and sacks of mail weighing 20 pounds or more, she
voluntarily transferred back to her full-duty, date-of-injury position. However, in April 30 and
May 9, 2016 letters, appellant and her attorney at the time alleged that she had never been given
a modified-duty position.
The employing establishment submitted an April 14, 2016 letter contending that appellant
was not made to exceed her restrictions while working modified duty prior to September 2, 2013,
when she returned to full duty at her own request, as approved by Dr. Reppy.
Appellant also submitted medical evidence. Dr. Sharfman opined on June 25, 2015 that
appellant could not work with heavy machinery if she had a headache, and would require a
permanent four day a week schedule. In a September 21, 2015 report, Dr. Dalton limited
appellant to working eight hours a day, five days a week. He asserted in an April 25, 2016 letter
that “long hours of work activity” exacerbated appellant’s headaches.
Dr. Reppy provided January 8 and February 4, 2016 reports alleging that the employing
establishment violated appellant’s work restrictions by forcing her to work overtime. He
therefore held her off work. Dr. Reppy clarified, however, that it was “the nature of the job
itself” and not the overtime hours that exacerbated her symptoms. He noted symptomatic

4

Appellant also submitted leave records, and physical therapy notes from August 2015 to April 2016.

3

improvement on March 11 and April 22, 2016, and released appellant to part-time modified duty
as of May 20, 2016.5
By decision dated June 6, 2016, OWCP denied modification of its January 12, 2016
decision, finding that the evidence of record indicated that appellant sustained a new injury due
to additional occupational exposures, and not a recurrence of disability.
LEGAL PRECEDENT
OWCP’s implementing regulations define a recurrence of disability as “an inability to
work after an employee has returned to work, caused by a spontaneous change in a medical
condition which has resulted from a previous injury or illness without an intervening injury or
new exposure to the work environment that caused the illness.”6
When a claimant claims a recurrence of disability due to an accepted employment-related
injury, he or she has the burden of establishing by the weight of the reliable, probative and
substantial evidence that the recurrence of disability is causally related to the original injury.
This burden includes the necessity of furnishing evidence from a qualified physician, who on the
basis of a complete and accurate factual and medical history, concludes that the condition is
causally related to the employment injury and supports this conclusion with sound medical
reasoning.7
ANALYSIS
OWCP accepted that appellant sustained postconcussion syndrome, post-traumatic
headache, cervicocranial syndrome, intervertebral disc disorder with myelopathy, and herniated
discs at C3-4, C4-5, C5-6, and C6-7 due to an April 8, 2013 head injury. She performed
modified duty from approximately June 12 to September 2, 2013, at which time she resumed full
duty with the approval of Dr. Reppy, an attending family practitioner.
Appellant continued to perform full duty until she stopped work on November 6, 2015
and claimed compensation for total disability. She contended that working overtime on
September 4, 7, 11, 17, and October 12, 2015 increased her head and neck symptoms. Appellant
thus has the burden of providing sufficient evidence, including rationalized medical evidence, to
establish the causal relationship asserted.8
Dr. Sharfman, an attending Board-certified neurologist, noted on June 25, 2015 that
appellant would require a four-day-a-week schedule due to her headaches. However, he did not
5

On May 12, 2016 appellant claimed a schedule award. As there is no final decision of record regarding the
schedule award claim prior to the date appellant filed her appeal, the Board is without jurisdiction to address the
schedule award issue. See 20 C.F.R. § 501.2(c).
6

20 C.F.R. § 10.5(y); Federal (FECA) Procedure Manual, Part 2 -- Claims, Recurrences, Chapter 2.1500.2.a
(June 2013). See also Philip L. Barnes, 55 ECAB 426 (2004).
7

Ricky S. Storms, 52 ECAB 349 (2001); Helen Holt, 50 ECAB 279 (1999).

8

Ricky S. Storms, id.

4

address her condition on and after November 6, 2015. Similarly, Dr. Dalton, an attending Boardcertified family practitioner, noted on April 25, 2016 that work activity exacerbated appellant’s
headaches, but did not report any worsening of her condition as of November 6, 2015. As
Dr. Sharfman and Dr. Dalton did not address the specific time period at issue, their opinions are
insufficient to meet appellant’s burden of proof.
Dr. Reppy opined on November 6, 2015 that working overtime caused increased
headaches and disabled her from work. However, he asserted on February 4, 2016 that
appellant’s job duties aggravated her symptoms, independent of overtime work. Dr. Reppy thus
attributes appellant’s symptoms on and after November 6, 2015 to new work exposures, and not
to a spontaneous worsening of the accepted conditions. His opinion negates appellant’s
contention that she sustained a recurrence of disability. Also, the equivocal nature of
Dr. Reppy’s reasoning diminishes the probative value of his reports.9
OWCP advised appellant by December 7, 2015 letter to submit rationalized medical
evidence regarding whether the accepted conditions worsened on November 6, 2015 as claimed.
Appellant did not submit such evidence. Therefore, OWCP properly denied her claim for
recurrence of disability.
On appeal, appellant contends that Dr. Reppy’s February 4, 2016 report is sufficient to
establish her claim. As stated, she did not submit sufficient medical evidence to establish that
the accepted head and cervical spine injuries spontaneously worsened on November 6, 2015 as
alleged. Therefore, OWCP properly found that appellant failed to establish the claimed
recurrence of disability.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not established a recurrence of disability commencing
November 6, 2015, causally related to accepted head and cervical spine injuries.

9

See Steven S. Saleh, 55 ECAB 169 (2003).

5

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated June 6, 2016 is affirmed.
Issued: December 15, 2016
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

6

